Citation Nr: 0609327	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

There is no evidence of hepatitis C in service or for many 
years thereafter and no competent evidence of a nexus between 
hepatitis C and the veteran's period of active service.


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir.  
1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are negative for any finding or 
diagnosis of hepatitis.  Moreover, the veteran's inservice 
medical examination reports, dated from May 1969 to April 
1991, reflect that he reported a negative history of jaundice 
or hepatitis.  There is no indication that the veteran 
received a blood transfusion in service.  Overall, the Board 
must find that the service medical records provide much 
evidence against this claim. 

The veteran's claim that his hepatitis could be the result of 
receiving injections and inoculations during service or 
eating in a mess tent which was subsequently closed due to 
contamination.  However, there is no support in the medical 
evidence for this claim.

VA and private medical records reflect that the veteran was 
initially diagnosed with hepatitis C in May 2001.  

A July 1994 report of VA general medical examination notes 
that, on several occasions within the last year, the veteran 
had elevated white blood count readings on complete blood 
count testing.  However, no specific disease was correlated 
with such results.  

A March 2003 report of VA liver, gall bladder, and pancreas 
examination reflects that, based upon examination of the 
veteran, review of his claims file, and his reasons why he 
believes that hepatitis C is service connected, the examiner 
is unable to determined the etiology of the veteran's 
hepatitis C.  Moreover, the examiner noted that, in December 
2002, the veteran had a hepatitis C test which showed 
relatively high titers, leading the examiner to suspect a 
relatively more recent onset and ruling out the veteran's 
tattoos as the cause of his hepatitis.  The examiner further 
characterized risk factors such as contaminated vaccine jet 
injection guns, insufficiently sterilized reusable needles, 
hepatitis A and B inoculations which contained DNA 
(Desoxyribo Nucleic Acid) of hepatitis C in the blood plasma 
product, or contamination of food as questionable and stated 
that he was unwilling to attribute the cause of the veteran's 
hepatitis C to any of these factors.  Overall, the Board must 
find that this medical opinion provides more evidence against 
the veteran's claim.

There is no medical evidence that the veteran was diagnosed 
as having hepatitis C until May 2001, approximately 10 years 
after his separation from service in 1991, and the veteran 
does not contend otherwise.  Therefore, service connection is 
not established based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet.  
App. at 494-97.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no competent evidence of a nexus between 
the hepatitis C and the veteran's period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  That is, there is no medical evidence or 
opinion that establishes a relationship between the disease 
and service and service and post-service records provide 
evidence against this claim.  

The veteran argues that he was exposed to blood products and 
underwent mandatory inoculations during his period of active 
duty service and that these activities could have resulted in 
hepatitis C.  However, the veteran has not provided, and the 
Board is not aware of, any medical evidence in support of 
these contentions.  The veteran's personal opinion on the 
subject, which is proffered without the benefit of medical 
education or training, is not competent evidence required to 
establish service connection.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In this regard, it is noted that the veteran argues that his 
contentions coupled with the March 2003 report of VA 
examination render the facts of his claim in equipoise, 
thereby warranting the grant of service connection.  
Specifically, the veteran argues that, inasmuch as the 
examiner was unwilling to attribute the cause of his 
hepatitis C to his period of service and alleged risk 
factors, the examiner did not conclude that his hepatitis C 
is unrelated to his period of service, thereby leaving the 
possibility that the hepatitis C may be related to service.  

The Board does not find that the March 2003 VA examination 
report renders the facts of this claim in equipoise; rather, 
the Board interprets this examination report as evidence 
against the veteran's claim.  This examination report is, at 
best, equivocal in that it does not state that the veteran's 
hepatitis C is unrelated to service.  Moreover, this 
examination report provides evidence against the veteran's 
claim in that it notes that a December 2002 hepatitis test 
suggests that the veteran's hepatitis C is of relatively 
recent onset, thereby ruling out the veteran's inservice 
tattoos as the cause of his hepatitis C, and characterizes 
the other risk factors identified by the veteran as 
questionable.  

Without doubting the sincerity of the veteran's assertions, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Such an 
opinion, couched in equivocal terms, is not entitled to any 
real probative value.  Obert, supra; Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

It is acknowledged that the veteran has submitted medical 
information gathered from the Internet reflecting that 
hepatitis C may be transmitted through inoculations as well 
as jet injectors used for giving service members 
immunizations.  Although this information appears to support 
the veteran's contention that hepatitis C can be transmitted 
via receiving inoculations and immunizations, the Board does 
not assign this type of evidence much weight as it does not 
establish a relationship between the veteran's hepatitis C 
and his period of service with any degree of certainty.  
Further, this evidence does not address the facts that are 
specific to the veteran's case.  Although medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional; in the present case the 
record does not contain an accompanying opinion of a medical 
professional linking or suggesting a link between the 
veteran's hepatitis C and his period of service.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  Further, this evidence 
is outweighed by the negative evidence cited above.  Thus, 
the Board concludes that this information is insufficient to 
establish the required medical nexus opinion.

In summary, the Board finds that both service medical records 
and post-service medical records, indicating a disorder that 
began years after service, provides evidence against this 
claim and that the preponderance of the evidence is against 
service connection for hepatitis C.  38 U.S.C.A. § 5107(b).  
Absent competent evidence of hepatitis C in service or a 
nexus between the disease and service, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in December 2002, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the April 2003 statement of the case 
and supplemental statements of the case dated in October 2003 
and thereafter include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

The Board observes that notice was not provided before the 
April 2002 rating decision.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, as discussed above, the Board 
finds that the RO ultimately provided all notice required 
under 38 U.S.C.A. § 5103(a) with respect to the issue 
addressed in the 2002 rating decision, such that defect as to 
timing was cured.  Moreover, the December 2002 letter to the 
veteran asked him to provide, pursuant to 38 C.F.R. § 
3.159(b)(1), any evidence in possession that was pertinent to 
the appeal. Id. at 121.  Thus, the Board finds that the RO 
has provided all required notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA and private treatment 
records, and he has been afforded a VA examination in 
connection with this claim.  The veteran has not identified 
any additional evidence pertinent to the appeal.  There being 
no other indication or allegation that additional relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication  
of his claim. 


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


